Appeal by the defendant from a judgment of the Supreme Court, Queens County (Groh, J.), rendered April 10, 1984, convicting him of robbery in the first degree and burglary in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, it was not improper to place the defendant in a prearraignment lineup despite his representation by an attorney in connection with the other unrelated charges pending at the time of his arrest. It should be noted that, although not required to do so, the attorney was specifically apprised of the impending lineup and expressly declined to attend (see, People v Hawkins, 55 NY2d 474, cert denied 459 US 846; People v Petillo, 137 AD2d 843).
We have examined the defendant’s remaining contentions and find them to be unpreserved for our review and, in any event, without merit. Thompson, J. P., Weinstein, Rubin and Harwood, JJ., concur.